Citation Nr: 0432984	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-46 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to higher compensation for low back pain with 
lumbar strain and pain of the pelvis, left leg, and left hip, 
rated as 10 percent disabling prior to May 14, 1997; rated as 
20 percent disabling effective May 14, 1997; rated as 10 
percent disabling effective July 7, 1998; and rated as 20 
percent disabling effective May 20, 1999.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1987 to February 
1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1994 by the 
Department of Veterans Affairs (VA) regional office (RO) 
which, in pertinent part, denied entitlement to a rating 
higher than 10 percent for service-connected low back pain 
with lumbar strain and pain of the pelvis, left leg and left 
hip.  In March 1999, the Board remanded the issue for 
additional development.  In July 1999, the RO granted a 20 
percent rating for the veteran's back disorder effective from 
May 20, 1999.  In a decision of February 2000, the Board 
granted a 20 percent rating during the period from May 14, 
1997 to July 6, 1998, but otherwise confirmed the decision by 
the RO.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an order issued 
in August 2001, the Court vacated the Board's decision and 
remanded the case for readjudication.  In June 2002, the 
appellant's attorney submitted a brief in support of the 
claim.  In July 2002, the Board initiated development of 
additional evidence.  The veteran was afforded an examination 
in October 2002.  The Board notified the veteran in March 
2003 of the additional evidence which had been developed.  In 
April 2003, the veteran submitted his own additional evidence 
and argument.  

The Board remanded the case to the RO for additional 
development in August 2003.  The RO subsequently confirmed 
the previously assigned ratings.  The case has now been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the Board notes that the most 
recent medical treatment records pertaining to the back 
disorder at issue which are contained in the claims files are 
dated in 1999.  There are indications that the veteran has 
received both private and VA medical treatment since that 
time.  In this regard, the VA spine examination report of 
July 2004 states that the veteran has been treated at the VA 
hospital in Birmingham and at the Anniston Outpatient Clinic.  
In addition, an October 2002 VA examination report indicates 
that the veteran was seen by a doctor named "Power" in 
Alexander City.  Records from such treatment should be 
obtained for consideration in connection with the veteran's 
claim.  



Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




